PER CURIAM.
Banoro Garrett appeals the district court’s order dismissing as frivolous his civil action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e — 2000e-17 (2000), and construed as a 42 U.S.C. § 1983 (2000) action by the district court. We have carefully reviewed the record and find no indication that Garrett intended his action to be filed under 42 U.S.C. § 1983, or that it was appropriate to construe it as such.
Accordingly, we vacate the district court’s order and remand for further proceedings consistent with a Title VII complaint. We grant Garrett’s motion to proceed on appeal in forma pauperis and deny his motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED